DETAILED ACTION
	For this Office action, Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 14 December 2021, with respect to the grounds of rejection of Claims 2, 6 and 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 14 December 2021.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 14 December 2021, with respect to the rejections of claims 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. 103 are made in view of Osborn et al. (herein referred to as “Osborn”, US Pat Pub. 2005/027913).  Applicant has amended independent Claim 1, upon which the remaining claims are dependent, to further recite “a pipe communicating 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner et al. (herein referred to as “Wegner”, US 4952509) in view of Abe et al. (herein referred to as “Abe”, US Pat Pub. 2008/0197516) and Osborn et al. (herein referred to as “Osborn”, US Pat Pub. 2005/0279713).
Regarding instant Claim 1, Wegner discloses a gas dissolved liquid manufacturing device (Abstract; fermentation vessel charged with spray suspension comprising gas dissolved in liquid) comprising:  a pump configured to pressurize a liquid (Figure 1; Col. 10, Lines 44-51; feed pump for pressurizing liquid through nozzle 23); a pipe communicating with the pump (Figure 1; Col. 8, Line 51-Col. 9, Line 31; Col. 10, Lines 44-51; input feed pipe 30); and a gas-liquid separation tank whose upper part communicates with the pipe, the gas-liquid separation tank being configured to separate a gas-liquid mixture generated in the pipe into a gas and a liquid (Abstract; Figure 1; Col. 8, Line 66-Col. 9, Line 46; degasser tank 11).  
	However, while the pipe comprises a liquid supplied with gas bubbles (Col. 8, Line 66-Col. 9, Line 46), the reference is silent on a nozzle disposed in the pipe, the nozzle being configured to generate micro bubbles using a supplied gas.
	Abe discloses a micro-bubble generator in the same field of endeavor as Wegner, as it solves the mutual problem of providing gas bubbles in a liquid flow (Abstract; Paragraph [0020]).  Abe further discloses a nozzle disposed in a pipe that is 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pipe of Wegner by disposing a nozzle configured to generate micro bubbles using a supplied gas in said pipe as taught by Abe because Abe discloses such a nozzle introduces fine micro bubbles in the liquid for applications such as contaminant removal (Abe, Paragraphs [0002], [0020], [0061] and [0064]).
While Wegner discloses a pipe communicating with a pump (Col. 10, Lines 44-51), the combined references are silent on said pipe communicating with a discharge outlet of the pump.
Osborn discloses a system for dissolving gases in liquids in the same field of endeavor as the combined references, as it solves the mutual problem of dissolving gas into a liquid (Abstract).  Osborn further discloses a pump configured to pressurize a liquid (Figure 1; Paragraph [0027]; liquid pumping means 4) and a pipe communicating with a discharge outlet of the pump to provide a pressurized spray through a nozzle 20 (Figure 1; Paragraph [0027]; pipe between discharge of pump 4 and spray nozzle 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pipe communicating with the pump of Wegner to further comprise a pipe communicating with a discharge end of the pump as taught by Osborn because Osborn discloses such a pipe aids in providing a pressurized spray through the nozzle (Osborn, Paragraph [0027]).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein 0 < d/D ≤ 0.5 and 0 < f/F ≤ 5, where the variables are defined as they are in instant Claim 2 (Wegner, Figure 1; tank 11 has significantly larger diameter than pipe 30; nozzle 23 sprays gas-liquid mixture at roughly same flow rate, making f/F ~ 1).
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein a protrusion or a structure with irregularity of hubbly structure is provided on an inner wall of the gas-liquid separation tank (Wegner, Figure 1; Col. 9, Line 52-Col. 10, Line 10; nozzle 42 and sleeve 43 create protrusion with irregularity).   
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein a cross section of the gas-liquid separation tank is substantially circular (Wegner, Figure 1; Col. 8, Lines 30-50; tank 11 is cylindrical, comprising circular cross section), and wherein the pipe is connected to the gas-liquid separation tank such that the pipe is located in a tangential direction of a circle that is an outer edge of the gas-liquid separation tank in plan view so that the gas-liquid mixture flowing into the gas-liquid separation tank moves along the inner wall of the gas-liquid separation tank (Wegner, Figure 1; Col. 8, Line 66-Col. 9, Line 31; pipe 30 is connected to tank 11 via pipe 22 at a tangent to circular cross section so as to fill the tank in a vertical manner as seen in Figure 1).   
Regarding instant Claim 9, Claim 1, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein a supply port communicating with the pipe is provided at an upper part of the gas-liquid separation 
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the nozzle is provided at a portion of the pipe, the portion being connected substantially vertically to the gas-liquid separation tank (Wegner, Figure 1; Col. 9, Line 52-Col. 10, Line 10; entirety of pipe 30 and other disclosed tubing/piping is connected vertically to tank 11 via pipe 22).   

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner et al. (herein referred to as “Wegner”, US 4952509) in view of Abe et al. (herein referred to as “Abe”, US Pat Pub. 2008/0197516) and Osborn et al. (herein referred to as “Osborn”, US Pat Pub. 2005/0279713) as applied to claim 1 above, and further in view of Tomalesky, US 5122312.
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the gas-liquid separation tank has a sectional area of a space through which a liquid is capable of passing, the sectional area decreasing as going downward (Wegner, Figure 1; Col. 8, Lines 30-50; bottom wall surfaces 15 with sloped diameter as seen in Figure 1).  

Tomalesky discloses a bubble injection system in the same field of endeavor as the combined references, as it solves the mutual problem of providing a liquid with gas bubbles (Abstract).  Tomalesky further discloses a flow rate sensor configured to detect a flow rate of a liquid supplied to an assembly and a control unit configured to control a pump so that the lower the flow rate measured by the flow rate sensor, the lower a liquid level is kept (Col. 3, Lines 9-29; flow control valves 20 control flow of liquid in a liquid supply line before liquid arrives at flow meters 22; control of valves would control detected flow rate, leading to a direct relationship between flow control and detected flow rate).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pump and the gas-liquid separation tank of Tomalesky by including both a flow rate sensor and a control unit as taught by Tomalesky because Tomalesky discloses such a meter and control unit will provide control of the liquid entering the gas-liquid separation tank (Tomalesky, Col. 3, Lines 9-29).  
Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein a flow path adjustment member configured to form a discharge port through which a gas-liquid mixture is discharged and a flow path to the discharge port is provided inside the gas-liquid separation tank, and a sectional area of the flow path is smaller than a sectional area of the gas-liquid separation tank (Wegner, Figure 1; Col. 8, Line 66-Col. 9, Line 31; atomizing nozzle 23 is a flow path adjustment member, turning the flow of gas/liquid into 
Regarding instant Claim 5, Claim 4, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein a step is provided on an inner wall of the flow path adjustment member (Wegner, Figure 1; Col. 8, Line 66-Col. 9, Line 31; atomizing nozzle 23 comprises an enlargement of pipe 22, considered a step of the inner wall).  
Regarding instant Claim 6, Claim 4, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein a protrusion or a structure with irregularity is provided on an inner wall of the flow path adjustment member (Wegner, Figure 1; Col. 8, Line 66-Col. 9, Line 31; atomizing nozzle 23 comprises irregularity with nozzle configuration at outlet).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wegner et al. (herein referred to as “Wegner”, US 4952509) in view of Abe et al. (herein referred to as “Abe”, US Pat Pub. 2008/0197516) and Osborn et al. (herein referred to as “Osborn”, US Pat Pub. 2005/0279713) as applied to claim 1 above, and further in view of Sams et al. (herein referred to as “Sams”, US Pat Pub. 2014/0251140).
Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  However, the combined references are silent on a plate provided at or above a liquid level of the gas-liquid separation tank.
Sams discloses methods to reduce gas carry-under for cyclonic separators in the same field of endeavor as the combined references, as it solves the mutual problem of separating gas and liquid from a mixture of the two (Abstract).  Sams further discloses a plate provided at a liquid level a gas-liquid separation vessel (Abstract; Figure 2; Paragraph [0028]; plate 31 arranged at a vortex formation point or liquid level), and the plate is disposed so that a gas-liquid mixture flowing into the gas-liquid separation tank through a pipe directly hits the plate in order to enhance the separation of the gas from the liquid (Abstract; Figure 2; Paragraph [0028]; plate 31 reduces gas carry-under into the liquid outlet; see in Figure 2 that fluid from inlet 13 would hit the plate 31).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas-liquid separation tank of Wegner by including a plate at a liquid level that would allow contact with the gas-liquid mixture as taught by Sams because Sams discloses such a plate would enhance separation of gas from the liquid (Sams, Abstract).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/14/2022